UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5097


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HARRINGTON CAMPBELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cr-00232-CCB-1)


Submitted:    September 29, 2009            Decided:   October 16, 2009


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert C. Bonsib, Megan E. Green, MARCUS BONSIB, LLP, Greenbelt,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney,   Christopher  J.   Romano,  Assistant  United  States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Harrington        Campbell        appeals     his       convictions        for

conspiracy to distribute and possess with intent to distribute

controlled substances, in violation of 21 U.S.C. § 846 (2006),

and    structuring       financial      transactions,           in    violation     of    31

U.S.C.    §    5324      (2006).       He   was     sentenced         to     130   months’

imprisonment.

              On    appeal,     Campbell        asserts     that      joinder      of    his

conspiracy and structuring charges was improper; even if joinder

was proper, the district court abused its discretion in denying

Campbell’s motion to sever; the conspiracy charge was barred by

the    statute      of   limitations;       the    district          court    abused     its

discretion     in     allowing     expert       testimony       regarding      Campbell’s

alleged structuring; and the Government committed prosecutorial

misconduct by making improper remarks to the jury during direct

examination and its closing statement.



                                       I. Joinder

              Campbell first asserts that the district court erred

in    improperly      joining    the    conspiracy        and    structuring       counts.

Additionally, if joinder was proper, Campbell contends that the

district court abused its discretion in denying his motion to

sever.



                                            2
              Under Fed. R. Crim. P. 8, an indictment “may charge a

defendant      in     separate     counts          with    two    or       more   offenses        if

[1] the offenses charged are of the same or similar character,

[2]    are    based    on   the        same   act     or    transaction,              or    [3]   are

connected with or constitute parts of a common scheme or plan.”

United States v. Cardwell, 433 F.3d 378, 385 (4th Cir. 2005)

(quotation marks, alterations, and citation omitted).                                      We review

de    novo    the    district      court’s         refusal       to    grant      a    misjoinder

motion to determine whether the initial joinder of the offenses

was proper under Rule 8(a).                   United States v. Mackins, 315 F.3d

399, 412 (4th Cir. 2003).                If joinder was proper, our review of

the denial of a motion to sever is for abuse of discretion under

Fed. R. Crim. P. 14.             Id.

              Joinder of offenses only violates the Constitution if

“it results in prejudice so great as to deny a defendant his

Fifth Amendment right to a fair trial.”                          United States v. Lane,

474 U.S. 438, 446 n.8 (1986).                  Due to the inherent efficiency of

trying a defendant on related counts in the same trial, Rule

8(a) allows for very broad joinder.                        Cardwell, 433 F.3d at 385.

Joinder is proper so long as the joined offense have a logical

relationship to each other.                   See id.       This logical relationship

exists       “when    consideration           of     discrete         counts      against         the

defendant       paints      an    incomplete          picture         of    the       defendant’s

criminal enterprise.”             Id.     These flexible requirements are “not

                                               3
infinitely      elastic,    however,    because    unrelated       charges   create

the    possibility   that    a   defendant     will    be    convicted    based   on

considerations other than the facts of the charged offense.”

Id. (internal quotation marks and citations omitted).

            After reviewing the record, we find that joinder of

the    conspiracy    and   structuring       charges    in   this     instance    was

proper,    as    consideration     of    the    conspiracy      and    structuring

charges independently would yield an incomplete understanding of

the extent of Campbell’s criminal enterprise.                  During the trial,

the Government presented extensive evidence of Campbell’s drug

conspiracy.       Campbell purchased cocaine from Jerome Bruce on

nine or ten occasions beginning in 1997.                     In total, Campbell

purchased fifty to sixty kilograms of cocaine from Bruce.                         In

2000, Campbell’s coconspirator arranged for an unemployed truck

driver to meet Campbell in Houston in order to transport cocaine

from Texas to Maryland.           Between 2001 and 2002, Campbell sold

between two and six kilograms of cocaine to Reginald Jones, who

had    originally    approached    Campbell       at   his   car    dealership     in

search of a car.

            During the same time period that Campbell was engaged

in this drug conspiracy, he repeatedly structured transactions

with his bank in order to avoid the currency transaction report

(CTR) filing requirements of the Bank Secrecy Act.                        Though a

mere      temporal    relationship           between    joined        charges     is

                                         4
insufficient to demonstrate a logical relation, Cardwell, 433

F.3d at 386, it is clear from the record that the structured

transactions at issue here served to hide evidence of Campbell’s

drug profits.       That Campbell sold drugs out of his dealership is

further evidence of this relationship, as is the magnitude of

the illegally structured transactions.                     When viewed together,

the conspiracy and structuring charges paint a full picture of

the extent of Campbell’s crimes: in an attempt to hide the gains

from his illegal drug trafficking, Campbell engaged in wide-

spread     structuring        of    financial     transactions.           Accordingly,

joinder of these charges was proper.

             Campbell additionally argues that even if the charges

were properly joined, Fed. R. Crim. P. 14 nevertheless required

severance.        Under Rule 14(a), “if the joinder of offenses for

trial    appears    to   prejudice       a    defendant,    the    court    may    order

separate     trials      of    counts.”           Cardwell,      433   F.3d   at     388

(quotation       marks   and       ellipses   omitted).        Therefore,     even    if

joinder     is     technically         proper,     certain       circumstances       may

nevertheless       require         severance.       See    id.         However,     such

instances are rare, as it is insufficient for a defendant to

demonstrate       that   severance        offers     him   a     better    chance     of

acquittal.       See id.       Instead, “a district court should grant a

severance under Rule 14 only if there is a serious risk that a



                                              5
joint   trial       would       prevent       the    jury       from       making      a    reliable

judgment about guilt or innocence.”                       Id.

              Here,       Campbell       fails       to    demonstrate           any       prejudice

resulting from joinder of his conspiracy and structuring counts.

The   district       court       provided      instructions            explicitly          informing

the   jury    of    the     proper       consideration          of     the      joined      charges.

Nevertheless, Campbell asserts that he “was presented with a

very real dilemma,” as he desired to testify in his own defense

as to the structuring charges but not to the drug conspiracy.

However,     the     district         court    correctly         noted         that    “Campbell’s

possible      desire       to     testify      .     .    .     as        to   the     structuring

allegations [was] not a basis for severance as he would in any

event be subject to cross-examination by the government on the

source of the cash and the reasons for the alleged structuring.”

Thus, even if the charges were severed, Campbell would still be

cross-examined            during      the     structuring            trial       regarding         his

alleged      drug    conspiracy.            Accordingly,             as    Campbell        fails     to

demonstrate         any    prejudice          resulting         from       the    joinder,         the

district      court        did     not      abuse        its    discretion            in     denying

Campbell’s motion to sever.



                            II.       Statute of limitations

              We    review       de    novo    whether         an    indictment            charges    a

crime within the applicable statute of limitations.                                    See United

                                                 6
States v. Uribe-Rios, 558 F.3d 347, 351 (4th Cir. 2009).                                   Under

18 U.S.C. § 3282 (2006), non-capital offenses are subject to a

five-year     statute          of   limitations.           Generally,      a     “statute    of

limitations     .     .    .    runs    from     the    last      overt    act    during    the

existence of the conspiracy.”                       Fiswick v. United States, 329

U.S. 211, 216 (1946); see also United States v. Jake, 281 F.3d

123,    129   (3d    Cir.       2002)    (quoting       Fiswick);     United       States    v.

Gregory, 151 F.3d 1030, 1998 WL 390176, at **6 (4th Cir. 1998)

(argued but not published).                     However, it is well-established

that there need be no overt acts in order for a drug conspiracy

to exist.      United States v. Shabani, 513 U.S. 10, 15 (1994).                             In

such instances, the statute of limitations is satisfied if the

government     “alleges         and     proves      that   the     conspiracy       continued

into the limitations period.”                   United States v. Seher, 562 F.3d

1344, 1364 (11th Cir. 2009).                   A conspiracy continues “as long as

its purposes have been neither abandoned nor accomplished, and

no     affirmative        showing       has      been      made     that    it     has     been

terminated.”        Id.

              After       reviewing      the     record,     we    find    it     clear    that

Campbell’s      drug       conspiracy         charges      were     not    barred     by    the

statute of limitations.                 Reginald Jones testified that he made

his final purchase from Campbell a few days before Jones was

arrested on August 29, 2002.                   As this was within five years of

the filing of the indictment, it is clear that Campbell’s drug

                                                7
conspiracy     charges    were     not       barred   by      the     statute    of

limitations.



                          III. Expert testimony

            Campbell next asserts that the district court erred in

allowing the Government’s expert witnesses to testify as to the

ultimate issue when an FBI agent described instances in which

Campbell had structured financial transactions.                     Generally, we

review a district court’s decision to admit expert testimony for

abuse of discretion.       United States v. Mohr, 318 F.3d 613, 622

(4th Cir. 2003).       However, because Campbell did not object to

the expert’s testimony, our review is for plain error.                          See

United States v. White, 405 F.3d 208, 215 (4th Cir. 2005).                       To

establish    plain    error,     Campbell      must   “show     that    an   error

occurred, that the error was plain, and that the error affected

his substantial rights.”         Id.     Even if such a showing is made,

the decision to correct the error is in the discretion of this

court,   based   on   a   determination        that   the     error    “seriously

affects the fairness, integrity or public reputation of judicial

proceedings.”    United States v. Olano, 507 U.S. 725, 732 (1993)

(internal quotation marks, alterations and citation omitted).

            Generally, expert testimony of “scientific, technical,

or other specialized knowledge” is admissible if it “will assist

the trier of fact to understand the evidence or to determine a

                                         8
fact in issue.”          Fed. R. E. 702.              Conversely, such testimony is

inadmissible if it does not aid the trier of fact.                                        United

States v. Barile, 286 F.3d 749, 760 (4th Cir. 2002).                                      Though

Rule 704(a) provides for the admissibility of expert testimony

that    reaches    the    ultimate         issue       to    be    decided    by    the    jury,

“testimony that merely states a legal conclusion is less likely

to assist the jury in its determination.”                             Id.     Such testimony

is   admissible     even       if    it    reaches          the    ultimate     issue     to    be

decided by the trier of fact.                   Fed. R. E. 704(a).

            Campbell’s argument hinges on his assertion that the

Government’s        expert          witness          testified        largely       to     legal

conclusions       that   were       unhelpful         to     the    jury.      However,        the

record reflects that the testimony presented by the FBI agent

was likely very helpful to the jury.                              The agent explained the

Bank     Secrecy    Act,       and        its    requirement           that     a    financial

institution must submit a currency transaction report whenever

an individual made a transaction with more than $10,000 in cash.

Additionally, the agent testified that the Bank Secrecy Act made

it a crime to attempt to structure a transaction in order to

evade the filing of a CTR.                 The agent gave hypothetical examples

of     illegal    structuring,            in    order       for     the     jury    to    better

understand       types    of    actions          that       would    be     consistent      with

structuring.       Finally, the agent testified at great length as to

several different ways in which deposits made by Campbell or

                                                 9
other    individuals        on        behalf    of    Campbell’s          dealership        were

consistent with illegal structuring.                        As the Government notes,

without the agent’s testimony, “the jury would be left to pore

over the deposit tickets or spreadsheet entries without guidance

as to what to look for.”                    Avoidance of such a confusion is the

purpose of expert testimony:                    to “assist the trier of fact to

understand the evidence or to determine a fact in issue.”                                   Fed.

R. E. 702.        Therefore, we find that the district court did not

err in allowing expert testimony in this regard.



                          IV.    Prosecutorial misconduct

            Finally,        Campbell            asserts          that     the     Government

committed    prosecutorial            misconduct      in     statements         made   to    the

jury.      To    prevail        on     a    claim    of    prosecutorial         misconduct,

Campbell must show:              (1) the government’s remarks and conduct

were    improper;    and        (2)    the     remarks      or    conduct    prejudicially

affected his substantial rights so as to deprive him of a fair

trial.    United States v. Golding, 168 F.3d 700, 702 (4th Cir.

1999).          Because     Campbell           did    not        object    below       to    the

Government’s      comments,           our    review   is     for    plain       error.      See

White, 405 F.3d at 215.

            Concerning Campbell’s first allegation of misconduct,

we have held that “it is highly improper for the government to

refer to a defense witness as a liar.”                       United States v. Moore,

                                               10
11 F.3d 475, 481 (4th Cir. 1993).                   Accordingly, we find that the

Government       acted   improperly         by     referring     to     Ronald    Brown,    a

defense witness, as a liar.

              However,      in    order      for    Campbell      to    succeed      on   his

prosecutorial        misconduct       claim,       he   must    demonstrate       that    the

remarks prejudiced Campbell to the extent that he was deprived

of   a    fair     trial.        In   determining         whether      the     Government’s

improper remarks require reversal, we consider

         (1) the degree to which the prosecutor’s remarks have
         a tendency to mislead the jury and to prejudice the
         accused; (2) whether the remarks were isolated or
         extensive; (3) absent the remarks, the strength of
         competent proof introduced to establish the guilt of
         the accused; and (4) whether the comments were
         deliberately   placed  before    the jury  to  divert
         attention to extraneous matters.

United States v. Harris, 498 F.3d 278, 293 (4th Cir. 2007).

Additionally,        prejudice        to    the    defendant      may     be    ameliorated

through      the    district      court’s         use   of     curative      instructions.

United States v. Morsley, 64 F.3d 907, 913 (4th Cir. 1995).

              Our review of the record leads us to find that the

remarks indicated by Campbell, while improper, did not prejudice

Campbell to the extent that he was deprived of a fair trial.

Campbell identified approximately six instances during closing

in   which    the    Government       stated       that      Ronald    Brown,    a   defense

witness,      lied.         While     six     occurrences        arguably        cannot    be

considered       “isolated,”        the    fact    that      Campbell     has    identified


                                             11
only these six examples of the Government describing defense

witnesses       as    liars     throughout         an     expansive      oral    argument

indicates to us that the misconduct was not extensive.

            Additionally, while the Government’s comments may have

had some tendency to mislead the jury, the fact that prior to

closing    statements,        the   judge     instructed        the   jury      that    “the

statements, objections and arguments of counsel are not evidence

and should not be considered as evidence” significantly lessens

the chance that the jury was misled by the Government’s improper

statements.          Though this instruction likely would not have the

same    mitigating        effect       of    a     curative       instruction          given

immediately following the alleged improper conduct, see Morsley,

64 F.3d at 913, we presume that a jury has acted in a manner

consistent with its instructions, see United States v. Alerre,

430 F.3d 681, 692 (4th Cir. 2005).                  As the instructions told the

jury not to consider counsel’s statements, such as those made at

closing, as evidence, we presume the jury did just that.

            Moreover,         absent   the       Government’s     improper       remarks,

there     was    an     abundance       of        competent      proof     establishing

Campbell’s guilt on both charges.                   Several witnesses, including

Jerome Bruce, Reginald Jones, and Norman Edmond, testified at

great length about their participation in a drug conspiracy with

Campbell.        Two     of    these    witnesses         detailed    either      selling

cocaine    to    or    purchasing      cocaine          from   Campbell    on    repeated

                                             12
occasions.         The       third      witness,            Edmond,     provided     detailed

information regarding his participation as a carrier of drugs

for Campbell, attempting to aid Campbell in transporting the

drugs from Texas to Maryland.                          Additionally, the FBI agent’s

expert     testimony         for     the        Government        provided      significant

evidence establishing Campbell’s guilt for structuring more than

$1.7   million      in       deposits      to      both      Charm     City   Motors’s     and

Campbell’s personal bank accounts.                           Accordingly, we hold that

the Government’s references to defense witnesses as liars, while

improper, did not prejudice Campbell to the extent that he was

deprived of a fair trial.

               Similarly,      we    reject        Campbell’s         claim   that   improper

vouching by the Government deprived him of a fair trial.                                   The

Government       may     not    vouch        or        bolster   a     government     witness

testimony during its closing argument.                           See United States v.

Sullivan, 455 F.3d 248, 259 (4th Cir. 2006).                              “Vouching occurs

when     the    prosecutor          indicates           a    personal     belief     in    the

credibility       or     honesty        of        a     witness;       bolstering     is    an

implication by the government that the testimony of a witness is

corroborated by evidence known to the government but not known

to the jury.”          Id.     Campbell first contends that the Government

improperly vouched for Norman Edmond by stating that Edmond had

no obligation to testify and therefore had no motivation to lie.

However, this is not an example of vouching, as the prosecutor

                                                  13
“made no statement about h[is] personal belief in the truth of

the [testimony],” see Sullivan, 455 F.3d at 259, but instead

merely argued that, given the fact that Edmond gained nothing

from testifying, he had no motivation to lie.

              Additionally,       Campbell        argues       that       the      Government

improperly vouched for Jerome Bruce.                   We conclude, however, that

the    statements      referenced        by      Campbell      did        not      constitute

improper vouching, as the Government made no comments indicating

a personal belief in the matter.                 Instead, the Government merely

referenced parts of the testimony corroborating Bruce’s in-depth

knowledge of Campbell.               Similarly, the Government’s statements

that   Bruce     could    not    get    a     reduction       in    sentence          for   his

testimony were not indicative of the Government’s belief in the

veracity of Bruce’s statement, but instead merely reinforced the

fact   that    Bruce     had    no    motivation        to    lie,       as     he    was   not

receiving any benefit from his testimony.

              Campbell also asserts that the Government improperly

vouched    for    Bruce        during    direct        examination            by     eliciting

information from Bruce to the effect that Bruce had entered into

a   plea   agreement     in     which    he      agreed      that    he    would      testify

truthfully.       However,       there      is    no   error        in    permitting        the

Government to elicit, during direct examination, details of a

plea agreement containing a witness’s promises to be truthful.

United States v. Henderson, 717 F.2d 135, 138 (4th Cir. 1983).

                                            14
             Next, Campbell asserts that the Government improperly

vouched for Reginald Jones in stating during closing that “his

deal was what his deal was.             His deal was to testify truthfully

and he did.”     However, when taken in context, this statement was

a direct rebuttal to prior comments the defense attorney made

regarding a “deal” Jones made with the Government in exchange

for his sentence.            The Government was simply stating that the

fact that Jones may have received a reduced sentence had no

bearing on his credibility, as any deal Jones received required

his truthful testimony.             Therefore, this statement was nothing

more than an appropriate response to defense counsel’s attacks

against Jones’s truthfulness.              Such “invited responses” that do

nothing more than “right the scale” do not warrant reversal of a

conviction.     United States v. Young, 470 U.S. 1, 12-13 (1985).

             Campbell        also   assigns       error     to     the    Government’s

statement, with regard to the Government’s witnesses, that “It’s

not that their sentence is going to get cut.                         If they get on

that witness stand and lie, and they falsely accuse somebody,

they’re   looking       at    perjury   charges,          ladies    and    gentlemen.”

Again, this statement was merely an invited response to defense

counsel’s     assertions         that   the       Government        witnesses      were

testifying in exchange for a reduced sentence.                      Young, 470 U.S.

at   12-13.       Though        Campbell        asserts     that    this     statement

improperly    relied     on     evidence        outside     of   the     record,   this

                                           15
assertion is belied by the record, as the Government’s comments

merely reiterated the fact that prior to taking the stand, each

witness swore an oath to tell the truth, an oath made on the

record and before the jury.

            Campbell         next    takes       exception       to    the    Government’s

statement regarding Jerome Bruce’s prior obstruction of justice.

However, we conclude the challenged statement was nothing more

than a fair characterization of Bruce’s plea agreement, which

reflects that Bruce was to receive both a two-level enhancement

for obstruction of justice as well as a three-level reduction

for acceptance of responsibility.                       Moreover, the Government’s

statement that one who obstructed justice ordinarily would not

get a departure for acceptance of responsibility is an accurate

restatement         of    the      plea    agreement,          which     states   that       a

“reduction [for acceptance of responsibility] normally is not

available      to    persons        who    obstruct       justice.”           Accordingly,

Campbell’s argument is without merit.

            Finally,            Campbell        asserts        that     the     Government

committed prejudicial error in referring to the Defendants as

criminals      and       stating    that    “all       that    is     necessary   for      the

triumph   of    evil       over    good    is    for    good    men    and    women   to    do

nothing.”       While       Campbell      argues       that    this    advocacy   was      the

equivalent of instructing the jury that if they did not vote to

convict, evil would triumph, he fails to persuasively articulate

                                                16
the    manner      in   which    these   comments       were    prejudicial         to   his

defense.         Due to the isolated nature of these remarks, as well

as    the    overwhelming       evidence   of    Campbell’s       guilt,       we   cannot

conclude that Campbell was deprived of a fair trial.                         See United

States      v.    Curry,   993    F.2d   43,    46   (4th      Cir.    1993)    (finding

defendant         failed   to    establish      prejudice      where    remarks          were

isolated and evidence of guilt was overwhelming).

                 Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal       contentions    are    adequately      presented      in    the     materials

before      the    court   and    argument      would    not    aid    the   decisional

process.

                                                                                AFFIRMED




                                           17